
	

114 S3420 IS: Urban Agriculture Act of 2016
U.S. Senate
2016-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 3420
		IN THE SENATE OF THE UNITED STATES
		
			September 28, 2016
			Ms. Stabenow introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and Forestry
		
		A BILL
		To promote urban agricultural production, and for other purposes.
	
	
		1.Short title; table of contents
			(a)Short title
 This Act may be cited as the Urban Agriculture Act of 2016.
 (b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents. Sec. 2. Definition of Secretary. Sec. 3. Congressional findings and declaration of purposes. TITLE I—Outreach, coordination, and new policy Sec. 101. Office of Urban Agriculture. TITLE II—Farm enterprise development Sec. 201. Farm business planning program. Sec. 202. Urban agriculture cooperatives. Sec. 203. Risk management. Sec. 204. Expanded loans for farm equipment. TITLE III—A healthier environment Sec. 301. Soil assessment. Sec. 302. Innovative urban conservation. Sec. 303. Pilot projects to increase community compost. Sec. 304. Healthy food healthy environment pilot program. TITLE IV—Research, innovation, and technology Sec. 401. Urban food production and market data initiatives. Sec. 402. Data collection on urban agriculture. Sec. 403. Urban agriculture research, education, and extension initiative.  2.Definition of SecretaryIn this Act, the term Secretary means the Secretary of Agriculture.
		3.Congressional findings and declaration of purposes
 (a)FindingsCongress finds that— (1)agricultural producers are developing innovative agricultural production methods and using traditional production methods in innovative locations;
 (2)those urban agricultural practices have the potential— (A)to create jobs and workforce development;
 (B)to increase food production; (C)to support local food infrastructure;
 (D)to create new regional markets for agricultural producers, consumers, and businesses; (E)to revitalize abandoned or underused property and buildings;
 (F)to enhance urban green space and improve air quality; (G)to provide pollinator habitat;
 (H)to encourage community engagement; (I)to mitigate stormwater runoff;
 (J)to create energy efficiencies; (K)to strengthen relationships between urban consumers and agriculture; and
 (L)to inspire a new generation of agricultural producers in the United States; and (3)to realize those benefits, the Secretary should comprehensively incorporate urban agriculture into the vision of the Department of Agriculture to provide economic opportunity through innovation, promoting agricultural production that—
 (A)better nourishes the people of the United States; and
 (B)preserves the natural resources of the United States. (b)PurposesThe purposes of this Act are—
 (1)to establish a consistent and coordinated approach within the Department of Agriculture to support urban agriculture;
 (2)to articulate a broadly inclusive description of urban agriculture that includes— (A)new and innovative agricultural practices;
 (B)traditional agricultural practices in nontraditional locations; and (C)for-profit and nonprofit production methods; and
 (3)to promote activities including urban farming, edible gardens, green walls, rooftop agriculture, and indoor vertical farms.
				IOutreach, coordination, and new policy
			101.Office of Urban Agriculture
 (a)In generalThe Department of Agriculture Reorganization Act of 1994 (7 U.S.C. 6901 et seq.) is amended— (1)by redesignating subtitle J as subtitle K; and
 (2)by inserting after section 285 (7 U.S.C. 7005) the following:  JUrban agriculture 286.Office of Urban Agriculture (a)Office (1)In generalThe Secretary shall establish in the Agricultural Marketing Service an Office of Urban Agriculture, which shall be headed by a Director appointed by the Secretary.
 (2)AuthoritiesThe Office of Urban Agriculture shall manage programs, coordinate agencies, and advise the Secretary on urban agriculture and urban food systems, including—
 (A)engaging in external relations with urban agriculture stakeholders; (B)facilitating interagency and cross-government program coordination;
 (C)creating resources that identify common State and municipal best practices for navigating local policies;
 (D)developing and implementing new policy recommendations; (E)identifying and working with agencies to update existing guidance for which agricultural programs may not have clear policies for urban production;
 (F)coordinating resources for technical assistance, training, and outreach; and (G)other activities as determined by the Secretary.
											(b)Urban Agriculture Advisory Committee
 (1)In generalNot later than 180 days after the date of enactment of this section, the Secretary shall establish an Urban Agriculture Advisory Committee (referred to in this subsection as the Committee) to advise the Secretary on—
 (A)the development of urban agriculture production policies; and (B)any other aspects of the implementation of—
 (i)this section; and (ii)the Urban Agriculture Act of 2016 and amendments made by that Act.
												(2)Membership
 (A)In generalThe Committee shall be composed of 15 members of whom— (i)3 shall be individuals who are urban agricultural producers;
 (ii)1 shall be an individual who is an agricultural producer; (iii)2 shall be individuals with farm-to-school expertise;
 (iv)2 shall be representatives from an institution of higher education or extension program; (v)1 shall be an individual who represents a public health organization;
 (vi)1 shall be an individual who represents an environmental organization; (vii)1 shall be an individual who represents a business development entity;
 (viii)1 shall be an individual who represents a city government or is an urban planner; (ix)1 shall be an individual who represents an urban food aggregator;
 (x)1 shall be an individual who has extensive experience with farmers markets; and (xi)1 shall be an individual from a nonprofit or advocacy group.
 (B)Initial appointmentsThe Secretary shall appoint the members of the Committee not later than 180 days after the date of enactment of this section.
											(3)Period of appointment; vacancies
 (A)In generalExcept as provided in subparagraph (B), a member of the Committee shall be appointed for a term of 3 years.
 (B)Initial appointmentsOf the members first appointed to the Committee— (i)the members described in clauses (i) through (iii) of paragraph (2)(A) shall be appointed for a term of 3 years;
 (ii)the members described in clauses (iv) through (vii) of paragraph (2)(A) shall be appointed for a term of 2 years; and
 (iii)the members described in clauses (viii) through (xi) of paragraph (2)(A) shall be appointed for a term of 1 year.
 (C)VacanciesAny vacancy in the Committee— (i)shall not affect the powers of the Committee; and
 (ii)shall be filled in the same manner as the original appointment. (4)Meetings (A)FrequencyThe Committee shall meet not fewer than 3 times per year.
 (B)Initial meetingNot later than 60 days after the date on which the members are appointed under paragraph (2)(B), the Committee shall hold the first meeting of the Committee.
											(5)Duties
 (A)In generalThe Committee shall— (i)develop recommendations regarding—
 (I)the implementation of— (aa)this section; and
 (bb)the Urban Agriculture Act of 2016 and amendments made by that Act; and (II)the establishment of ongoing urban agriculture policy priorities and goals;
 (ii)review emerging policies and initiatives within the Office of Urban Agriculture; (iii)evaluate and review ongoing research and extension activities;
 (iv)identify new and existing barriers to successful urban agriculture practices; and (v)provide additional assistance and advice to the Secretary as appropriate.
 (B)ReportsNot later than 180 days after the date of enactment of this section, and every year thereafter, the Committee shall submit to the Secretary a report describing the activities of the Committee under subparagraph (A).
											(6)Personnel matters
 (A)CompensationA member of the Committee shall serve without compensation. (B)Travel expensesA member of the Committee shall be allowed travel expenses, including per diem in lieu of subsistence, in accordance with section 5703 of title 5, United States Code.
											(7)Termination
 (A)In generalSubject to subparagraph (B), the Committee shall terminate on the date that is 5 years after the date on which the members are appointed under paragraph (2)(B).
 (B)ExtensionsBefore the date on which the Committee terminates, the Secretary may renew the Committee for one or more 2-year periods.
 (c)Community garden programThe Secretary shall continue, within the Office of Urban Agriculture, a community garden program, under which the Director of the Office of Urban Agriculture shall—
 (1)develop tools and offer technical assistance, education, and resources for community gardening and community master gardener classes, in partnership with the National Institute of Food and Agriculture;
 (2)consult with Federal building property managers to develop community gardens on Federal property; (3)coordinate a network of community gardens across the United States;
 (4)facilitate connections to local food banks, in partnership with the Food and Nutrition Service; and (5)carry out other activities, as determined by the Secretary.
										(d)Rooftop agriculture and outdoor vertical production program
 (1)In generalThe Secretary shall establish within the Office of Urban Agriculture a rooftop agriculture and outdoor vertical production program.
 (2)ActivitiesThe rooftop agriculture and outdoor vertical production program shall include activities relating to—
 (A)providing technical assistance on the planning and development of a rooftop farm; (B)providing educational opportunities on innovative and sustainable production methods;
 (C)coordinating and sharing best practices of rooftop agricultural producers; (D)collaborating with other Federal agencies that support green infrastructure improvements; and
 (E)entering into cooperative agreements to conduct research and test strategies that— (i)develop new markets for products produced on rooftops;
 (ii)evaluate rooftop farm feasibility; (iii)determine building material efficiencies and upgrades to ensure structural safety and efficiency of rooftop farms;
 (iv)measure environmental impacts of rooftop farms and green roofs; (v)work with a network of farms to streamline production;
 (vi)optimize growing potential for products grown on a rooftop; and (vii)support other priorities important to rooftop farming, as determined by the Secretary.
												(e)Urban agriculture program review
 (1)In generalNot later than 2 years after the date of enactment of this section, the Secretary shall review the programs established under this section and other programs in the Department that support urban agriculture.
 (2)RequirementsThe review conducted under paragraph (1) shall include— (A)a comprehensive analysis of resources of the Department;
 (B)a description of programs used by urban agricultural producers; (C)a review of outreach activities and program promotion;
 (D)an evaluation of updated policies and guidance documents; (E)a review of internal collaboration and coordination;
 (F)an evaluation of urban agricultural ordinances adopted by State and local governments; and (G)any priorities identified by the Secretary.
 (3)ReportNot later than 2 years after the date of enactment of this section, the Secretary shall submit to the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate a report describing the review conducted under paragraph (1).
										(f)Urban agriculture impact study
 (1)In generalNot later than 2 years after the date of enactment of this section, the Secretary shall conduct a comprehensive study of urban agricultural activities to evaluate the impacts of urban agriculture across the United States.
 (2)RequirementsThe study conducted under paragraph (1) shall measure— (A)the community and social benefits of urban agricultural activities;
 (B)potential production; (C)agricultural production site availability, including—
 (i)urban farm land; (ii)rooftop production sites;
 (iii)outdoor vertical growing spaces; and (iv)indoor production sites;
 (D)suitability of land for food production; (E)the effectiveness of methods used to address food security;
 (F)new job opportunities and workforce development; (G)economic feasibility and opportunities created;
 (H)environmental impacts; and (I)other activities, as determined by the Secretary.
 (3)ReportNot later than 2 years after date of enactment of this section, the Secretary shall submit to the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate a report describing the study conducted under paragraph (1).
										(g)Grant authority
 (1)Definition of eligible entityIn this subsection, the term eligible entity means— (A)a community organization;
 (B)a nonprofit organization; (C)a municipality;
 (D)a school or institution of higher education; and
 (E)any other entity as determined by the Secretary. (2)GrantsThe Director of the Office of Urban Agriculture may award competitive grants to eligible entities—
 (A)to support urban agriculture development;
 (B)to better coordinate program delivery; and (C)to enhance community gardens.
 (3)Funding priorityIn awarding grants under this subsection, priority shall be given to an eligible entity that uses a grant received under this subsection—
 (A)(i)(I)to plan and assess sites for gardens or nonprofit farms; or (II)to construct new gardens or nonprofit farms;
 (ii)to operate community gardens or nonprofit farms that— (I)produce food for donation; and
 (II)have a demonstrated environmental benefit and educational component; and (iii)to educate a community on—
 (I)nutrition; or (II)pollinator health; or
 (B)for other priorities, as designated by the Secretary. (4)Mandatory fundingOf the funds of the Commodity Credit Corporation, the Secretary shall use to carry out this subsection $5,000,000 for each of fiscal years 2017 through 2021, to remain available until expended.
 (h)Producer assistanceOf the funds made available under subsection (j), the Secretary shall provide 50 percent to cooperative extension services (as defined in section 1404 of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3103)) for the purpose of carrying out outreach and technical assistance provided under this section.
 (i)Farm numbersThe Secretary shall provide for the designation of a farm number (as defined in section 718.2 of title 7, Code of Federal Regulations (as in effect on the date of enactment of the Urban Agriculture Act of 2016)) for rooftop farms, indoor farms, and other urban farms, as determined by the Secretary.
									(j)Authorization of appropriations
 In addition to amounts made available under subsection (g)(4), there is authorized to be appropriated to carry out this section $10,000,000 for each fiscal year.
									.
 (b)Conforming amendmentSection 296(b) of the Department of Agriculture Reorganization Act of 1994 (7 U.S.C. 7014(b)) is amended by adding at the end the following:
					
 (9)The authority of the Secretary to carry out subtitle J.. IIFarm enterprise development 201.Farm business planning programSubtitle D of the Consolidated Farm and Rural Development Act is amended by inserting after section 365 (7 U.S.C. 2008) the following:
				
					366.Farm business planning program
 (a)Definition of urban farmerIn this section, the term urban farmer means a beginning farmer or rancher that is farming in an urban area, as determined by the Secretary.
 (b)RequirementThe Secretary shall, with respect to urban farmers— (1)identify and improve farm business education programs; and
 (2)provide, and facilitate the provision of, technical assistance.
							(c)Review and implementation of business development programs
 (1)Program reviewThe Secretary shall conduct a review of all farm business planning, education, outreach, and technical assistance programs provided to beginning farmers and ranchers, with a focus on urban farmers, to identify methods—
 (A)to improve program delivery and outreach; (B)to improve the longevity of new farm enterprises;
 (C)to increase financial literacy; (D)to provide more ongoing business support;
 (E)to develop and maintain good agricultural practices and food safety recordkeeping materials; and (F)to examine ways to improve interagency interoperability of administrative and statistical data.
 (2)CollaborationThe Secretary shall consult and collaborate with other Federal agencies to review related business development programs for beginning farmers and ranchers.
 (3)Program implementationAfter completing the program review described in paragraph (1), the Secretary shall— (A)develop and adopt best practices for program delivery and provide the best practices to urban farmers;
 (B)implement strategies to improve the business planning, budget skills, and financial literacy of urban farmers; and
 (C)based on the findings of the program review, develop and implement performance metrics across the Department of Agriculture to improve financial success for each farmer—
 (i)with little or no credit history; or (ii)that is unable to qualify for traditional lines of credit.
									(d)Farm management and professional development program
 (1)EstablishmentThe Secretary shall establish and administer a voluntary program of farmer-to-farmer assistance and mentorship between—
 (A)established farmers, ranchers, and agribusiness specialists; and (B)beginning farmers and ranchers.
 (2)GoalsThe goals of the program under this subsection shall be— (A)to provide to beginning farmers and ranchers (with a focus on urban farmers) assistance in farm business management practices by improving—
 (i)agribusiness acumen; (ii)marketing operations;
 (iii)the establishment of recordkeeping systems; (iv)integrated use of risk management tools; and
 (v)credit management; (B)to transfer the knowledge and expertise of established agricultural producers and businesses, on an individual basis to beginning farmers and ranchers that desire to participate in an ongoing mentorship and professional development program; or
 (C)to encourage the development of other farm-to-farm exchange programs for beginning farmers and ranchers for expanded learning and training opportunities.
								(e)Reports to Congress
 (1)In generalNot later than 1 year after the date of enactment of the Urban Agriculture Act of 2016, the Secretary shall submit to the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate a report that includes—
 (A)a description of the programs under this section; (B)an outline of intended future performance metrics—
 (i)to improve the effectiveness of farm business development;
 (ii)to support the collection of additional information on agricultural producer retention; and (iii)to increase new market opportunities; and
 (C)performance metrics that are specific to urban farmers. (2)Annual progress reportEach year during the 5-year period beginning on the date on which the Secretary submits the report described in paragraph (1), the Secretary shall submit to the Committees described in that paragraph an annual progress report on the performance metrics outlined in the report described in paragraph (1).
							(f)Authorization of appropriations
 There is authorized to be appropriated to carry out this section $2,000,000 for each of fiscal years 2017 through 2021.
						.
 202.Urban agriculture cooperativesSection 310B(e)(2) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1932(e)(2)) is amended by inserting , including centers located outside rural areas only if the focus of the activities of the center is agricultural production before the period at the end.
 203.Risk managementSection 196 of the Federal Agriculture Improvement and Reform Act of 1996 (7 U.S.C. 7333) is amended—
 (1)in subsection (e)(1), by inserting , except for urban agriculture production sites before the period at the end; (2)in subsection (l)—
 (A)by redesignating paragraph (5) as paragraph (6); and (B)by inserting after paragraph (4) the following:
						
 (5)Alternative price calculationsAs an alternative to the average market price calculation under paragraph (1)(B), and notwithstanding any other provision of this section, the Secretary may make assistance available to producers under this subsection on a whole-farm, revenue, or yield basis using contract or local prices, as determined by the Secretary.; and
 (3)by adding at the end the following:  (m)Cost-ShareIn addition to the coverage described in subsection (l)(4), the Secretary, acting through the Administrator of the Farm Service Agency, shall provide a $500 cost-share program for limited resource, beginning, and socially disadvantaged farmers for the first year of coverage of those farmers under this section..
				204.Expanded loans for farm equipment
 (a)Cooperative Loans for Cooperatives of FarmersSection 316(a) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1946(a)) is amended by adding at the end the following:
					
 (3)Loans to cooperativesNotwithstanding subtitle A or this subtitle, the liability for a farm ownership loan or a farm operating loan under those subtitles to a cooperative of family farm farmers shall not be required to attach to the individual members of the cooperative, as determined by the Secretary..
 (b)Farm Storage Facility LoansSection 5(a) of the Commodity Credit Corporation Charter Act (16 U.S.C. 714c(a)) is amended by inserting before the period at the end the following: , including farm storage facility loans to farmers for agriculturally related, nonfarm enterprises that support agricultural operations (as determined by the Secretary).
				IIIA healthier environment
 301.Soil assessmentSubtitle J of the Department of Agriculture Reorganization Act of 1994 (as amended by section 101) is amended by adding at the end the following:
				
					287.Soil assessment
						(a)Soil Consultation
 (1)Soil testing protocolThe Secretary, acting through the Under Secretary of Agriculture for Natural Resources and Environment and the Under Secretary of Agriculture for Research, Education, and Economics, shall establish a coordinated soil testing protocol to simplify the process used by agricultural producers and small-scale producers of food to evaluate soil health, including testing for—
 (A)the optimal level of constituents in and characteristics of the soil, such as organic matter, nutrients, and the potential presence of soil contamination from heavy metals such as lead or other contaminants; and
 (B)biological and physical characteristics indicative of proper soil functioning. (2)Research (A)In generalThe Secretary, acting through the Chief of the Natural Resources Conservation Service and the Director of the National Institute of Food and Agriculture, shall coordinate and conduct research to inform the soil testing protocol and soil remediation practices with respect to soil contaminated with high levels of heavy metals or other contaminants—
 (i)to remediate, or otherwise manage appropriately, the soil; and (ii)to assess and manage for proper soil functioning the soil for sustained biological and physical health.
 (B)RequirementsThe Secretary shall— (i)determine metrics used to measure soil health, quality, and safety;
 (ii)in coordination with the heads of other Federal agencies, as appropriate, develop agricultural best practices with respect to soil contaminated with undesirable levels of heavy metals or other contaminants—
 (I)to remediate, or otherwise manage appropriately, the soil before agricultural production begins on the land; and
 (II)to maintain the health of the soil for future use; and (iii)evaluate soil quality for food production.
									(3)Consultation
 (A)In generalAn eligible entity described in subparagraph (B) may seek technical assistance from the Secretary about options to evaluate soil health, safety, and quality of urban soils and contaminated or degraded land to ensure the soil used by agricultural producers is suitable for producing agricultural products for human consumption.
 (B)Eligible entitiesAn eligible entity may include— (i)an agricultural producer;
 (ii)a nonprofit organization; (iii)a school or institution of higher education;
 (iv)a community gardener; (v)a State, local, or tribal government; and
 (vi)another entity as determined by the Secretary. (4)ReferralThe Secretary shall refer any eligible entity receiving consultation under paragraph (3) that the Secretary determines has a high level of contamination to the Administrator of the Environmental Protection Agency for remediation under section 104(k) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9604(k)).
 (5)EvaluationNot later than 2 years after the date of enactment of this section, the Secretary shall submit to the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate a report that evaluates the overall effectiveness of this subsection.
							(b)Soil testing and remediation practices
 (1)In generalThe Secretary shall establish a national soil testing and remediation program to provide technical and financial assistance to agricultural producers for—
 (A)implementing the soil testing protocol under subsection (a)(1) for determining the suitability of the soil of the agricultural producer for—
 (i)producing agricultural products for human consumption; and
 (ii)continued agricultural production; and (B)adopting practices to mitigate any soil contamination or degradation found as a result of the soil testing.
 (2)Technical assistance and producer remediationThe Secretary shall provide information, resources, and other technical assistance to agricultural producers that shall include—
 (A)an initial assessment of soil test results; (B)a determination of soil quality, soil health, and level of contamination of soil—
 (i)to limit contaminants from entering agricultural products for human consumption; and
 (ii)to regenerate and sustain the soil; (C)the provision of resources and best practices to agricultural producers regarding methods to keep soils healthy;
 (D)education, outreach, and technical assistance regarding the uses of soil and methods of addressing soil contamination and soil health degradation; and
 (E)recommendations on methods to conduct remediation or soil building efforts to improve soils and ensure that the agriculture producers—
 (i)are not growing products in soils with high levels of heavy metals or other contaminants; (ii)have appropriate information regarding methods and programs to assist with soil remediation; and
 (iii)have access to experts that can provide assistance to oversee and monitor soil under remediation or regeneration to ensure soils are suitable for agriculture production in the future.
 (3)Soil testing and remediation practicesThe Secretary shall expand covered practices under the environmental quality incentives program established under chapter 4 of subtitle D of title XII of the Food Security Act of 1985 (16 U.S.C. 3839aa et seq.) to include—
 (A)soil tests for— (i)heavy metals or other contaminants; and
 (ii)biological and physical soil health; and (B)producer soil remediation practices as determined by the Secretary.
 (4)ReportingNot later than March 1 of each year, the Secretary shall submit to the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate a report that describes the requests by, disbursements to, and expenditures for each State under this subsection during the current and previous fiscal year, including the number of agricultural producers served by the program under this subsection in the previous fiscal year..
 302.Innovative urban conservationSection 1240H(a)(2) of the Food Security Act of 1985 (16 U.S.C. 3839aa–8(a)(2)) is amended— (1)by redesignating subparagraphs (E) and (F) as subparagraphs (F) and (G), respectively; and
 (2)by inserting after subparagraph (D) the following:  (E)partner with urban farmers to develop innovative conservation practices in urban areas to increase—
 (i)green space; (ii)pollinator habitat;
 (iii)stormwater management; (iv)carbon sequestration; and
 (v)access to agricultural production sites through land tenure agreements and other contracts;. 303.Pilot projects to increase community compost (a)In generalThe Secretary shall carry out pilot projects under which local or municipal governments, in not fewer than 10 States, shall enter into cooperative agreements with the Secretary to develop and test strategies for planning and implementing municipal compost and food waste reduction plans.
 (b)Eligible entities and activitiesUnder a cooperative agreement entered into under this section, the Secretary shall provide assistance to a municipalities, counties, local governments, or city planners, as appropriate, to carry out activities that will—
 (1)increase access to compost for agricultural producers; (2)reduce reliance on, and limit use of, excess fertilizer;
 (3)improve soil quality; (4)encourage waste management and per­ma­cul­ture business development;
 (5)increase rainwater absorption; (6)reduce municipal food waste; and
 (7)divert waste from landfills. (c)Evaluation and ranking of applications (1)CriteriaThe Secretary shall establish evaluation and ranking criteria to maximize the benefit of Federal investment in pilot projects under this section.
 (2)ConsiderationsIn establishing the selection criteria for the pilot projects, the Secretary shall prioritize applications that—
 (A)anticipate or demonstrate economic benefits; (B)incorporate plans to make compost easily accessible to all agricultural producers, including community gardeners;
 (C)integrate other food waste strategies, including food recovery efforts; (D)collaborate with multiple partners; and
 (E)fulfill other priorities as determined by the Secretary. (3)EvaluationTo be eligible for a pilot project under this section, an eligible entity shall agree to participate in an evaluation, as determined by the Secretary, of the pilot project.
 (d)Matching requirementThe recipient of assistance for a pilot project under this section shall provide funds, in-kind contributions, or a combination of both from sources other than funds provided through the grant in an amount equal to not less than 25 percent of the amount of the grant.
 (e)ReportNot later than 4 years after the date of enactment of this Act, the Secretary shall submit to the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate a report that contains an evaluation of the pilot projects authorized under this section.
 (f)FundingThere is authorized to be appropriated to carry out this section $5,000,000 for fiscal year 2018. 304.Healthy food healthy environment pilot program (a)Definition of eligible entityIn this section, the term eligible entity means—
 (1)a nonprofit organization; (2)an agriculture cooperative;
 (3)a producer network or association; (4)a community health organization;
 (5)a public benefit corporation; (6)an economic development corporation;
 (7)a community-supported agriculture program; (8)an institution of higher education;
 (9)a State, local, or tribal agency; and (10)any other entity designated by the Secretary.
					(b)Healthy food healthy environment pilot projects
 (1)In generalThe Secretary shall make competitive grants to eligible entities to conduct pilot projects that strengthen marketplace links between healthy food consumption, good environmental practices, and direct public health outcomes.
 (2)CriteriaIn selecting pilot projects to receive grants under this section, the Secretary shall— (A)support pilot projects that—
 (i)develop innovative marketing and incentive approaches to improve purchases of healthy foods; (ii)have demonstrated community and partnership support from local planning entities;
 (iii)use strategies that improve use of agricultural producer conservation practices; (iv)provide to communities evidence-based nutrition and environmental education;
 (v)agree to participate in the evaluation described in subsection (c); and (vi)meet additional criteria established by the Secretary; and
 (B)give priority to pilot projects that— (i)are located in—
 (I)underserved communities; or (II)identified food deserts;
 (ii)equally target good conservation practices and healthy food consumption; (iii)demonstrate strong urban, suburban, and rural linkages;
 (iv)provide locally or regionally produced fruits and vegetables; and (v)address other criteria as established by the Secretary.
 (3)Location requirementsThe Secretary shall ensure that at least 2 pilot projects are located in each of the following: (A)Urban communities.
 (B)Rural communities. (C)Peri-urban communities.
 (4)LimitationThe maximum amount of grant funds received by an eligible entity under this section shall be $150,000.
 (5)DurationThe maximum duration of a grant received by an eligible entity under this section shall be 3 years. (c)Evaluation (1)In generalThe Secretary shall conduct an evaluation of the pilot projects funded under this section that—
 (A)measures the environmental impacts of good conservation practices; (B)measures increases in the consumption of healthy foods attributable to the projects;
 (C)evaluates economic benefit in participating communities; (D)provides for an overall assessment of public health outcomes due to improved healthy food consumption in selected communities; and
 (E)assesses such other metrics as may be determined by the Secretary. (2)CostsThe Secretary may use not more than 10 percent of the funds made available to carry out this section to pay costs associated with conducting the evaluation under this subsection.
 (d)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $5,000,000 for each of fiscal years 2017 through 2021.
				IVResearch, innovation, and technology
 401.Urban food production and market data initiativesSection 10016(b) of the Agricultural Act of 2014 (7 U.S.C. 2204h(b)) is amended— (1)in paragraph (5), by striking and at the end;
 (2)in paragraph (6), by striking the period at the end and inserting ; and; and (3)by adding at the end the following:
					
 (7)include information pertaining to production of food within urban and peri-urban areas, collecting data, and measuring impacts of the market for all types of production methods..
 402.Data collection on urban agricultureSection 2 of the Census of Agriculture Act of 1997 (7 U.S.C. 2204g) is amended by adding at the end the following:
				
					(h)Data collection on urban agriculture
 (1)In generalThe Secretary shall conduct as a follow-on study to the census of agriculture required to be conducted in 2017 a census of urban agriculture, including information about—
 (A)farms located in urban areas, peri-urban areas, and town centers; (B)rooftop farms, outdoor vertical production, and green walls;
 (C)indoor farms, greenhouses, and high-tech vertical technology farms; (D)hydroponic, aeroponic, and aquaponic farm facilities; and
 (E)other activities as determined by the Secretary. (2)Authorization of appropriationsThere is authorized to be appropriated to carry out this subsection $8,000,000 for fiscal years 2017 and 2018..
			403.Urban agriculture research, education, and extension initiative
 Subtitle H of the Food, Agriculture, Conservation, and Trade Act of 1990 is amended by inserting after section 1672D (7 U.S.C. 5925f) the following:
				
					1672E.Urban agriculture research, education, and extension initiative
 (a)Competitive research and extension grants authorizedIn consultation with the Urban Agriculture Advisory Board, the Secretary may make competitive grants to support research, education, and extension activities for the purposes of enhancing agricultural production in urban areas by—
 (1)facilitating the development of urban agriculture production, transportation, aggregation, distribution, and markets;
 (2)assessing and developing strategies to remediate contaminated sites; (3)determining and developing the best production management and integrated pest management practices;
 (4)identifying and promoting the horticultural, social, and economic factors that contribute to successful urban agriculture production;
 (5)analyzing the means by which new urban agricultural sites are determined, including an evaluation of soil quality and local community needs;
 (6)exploring new and innovative technologies that minimize energy and water inputs for increased food production in urban centers;
 (7)studying and developing new and innovative agricultural products to connect to urban markets; (8)examining how crop exposure to urban elements impacts environmental quality and food safety;
 (9)conducting research relating to indoor vertical farm research and controlled environment agriculture production, including—
 (A)efficiencies in energy, lighting systems, and water usage of indoor production systems; (B)genetic resources for increasing the resistance of plants to urban and environmental stresses;
 (C)innovative production systems, including hydroponic, aeroponic, and aquaponics systems; and (D)innovative indoor growing methods of traditional and nontraditional agricultural products; and
 (10)conducting other activities that are relevant to enhancing urban agricultural production, as determined by the Secretary.
 (b)Grant types and processParagraphs (4) and (7) of subsection (b) of the Competitive, Special, and Facilities Research Grant Act (7 U.S.C. 450i) shall apply with respect to the making of grants under this section.
 (c)PriorityThe Secretary may give priority to grant proposals that involve— (1)the cooperation of multiple entities; or
 (2)States or regions with a high concentration of urban farms, rooftop farms, and indoor production facilities.
							(d)Funding
 (1)Mandatory fundingOf the funds of the Commodity Credit Corporation, the Secretary shall use to carry out this section $10,000,000 for each fiscal year, to remain available until expended.
 (2)Authorization of appropriationsIn addition to amounts made available under paragraph (1), there is authorized to be appropriated to carry out this section $10,000,000 for each of fiscal years 2017 through 2021..
			
